Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 07/13/2020 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (“Lim”) [U.S Patent Application Pub. 2019/0104312 A1] in view of Lee et al. (“Lee”) [US 2020/0029077 A1]

Regarding claim 1, Lim meets the claim limitations as follows: 
A method for video decoding in a decoder, comprising:
decoding coding information (i.e. a block structure prediction flag) [para. 0123, 0186-0194: ‘the decoding device can obtain flag information (e.g., a block structure prediction flag) … derive the division structure of the target block based on the division structure of the at least one reference block’] of a current coding tree block (CTB) (i.e. ‘the target block’) [para. 0186-0194] in a current picture from a coded video bitstream [Fig. 1, 2: show bitstream], the coding information [Fig. 4, 5; para. 0096, 0123, 0186: split_flag] indicating whether a current block split structure of the current CTB is based on reference partitioning information; and

in response to the current block split structure of the current CTB being based on the reference partitioning information, determining [Fig. 10, 14, 15; para. 0194: ‘the decoding device can derive the division structure of the target block based on the division structure of the at least one reference block’] the current block split structure for the current CTB based on an initial block split structure (e.g. root) indicated in the reference partitioning information [Fig. 4: ‘root’], the initial block split structure being (i) of a previously decoded CTB (i.e. ‘one reference block’) [Fig. 10; para. 0145-0146] decoded prior to the current CTB in a decoding order [Fig. 10, 14, 15; para. 0194: ‘the decoding device can derive the division structure of the target block based on the division structure of the at least one reference block’] or (ii) indicated by a high level header (e.g. ‘slice header’) [Fig. 2: ‘Header information’ to Predictor ‘230’; para. 0165 discloses ‘a slice header’] at a level higher than a CTB level ; and 
partitioning the current CTB according to the current block split structure [Fig. 4, 5].
Lim does not disclose explicitly the following claim limitations (emphasis added):
the initial block split structure being (i) of a previously decoded CTB decoded prior to the current CTB in a decoding order or (ii) indicated by a high level header at a level higher than a CTB level.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
the initial block split structure being (i) of a previously decoded CTB decoded prior to the current CTB in a decoding order or (ii) indicated by a high level header at a level higher than a CTB level (e.g. SPS, PPS, slice header or a tile header) [Lee: para. 0577: ‘The block split indicator may be encoded and/or decoded for at least one unit of SPS … , a slice header)].
Lim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lim and Lee as motivation to include flags in the headers in accordance with the video standard.


Regarding claim 2, Lim in view of Lee meets the claim limitations as follows: 
The method of claim 1, wherein the previously decoded CTB [Lim: Fig. 2, 6-7 show adjacent blocks of the current target block; para. 0072, 0077-0078 ‘the reconstructed spatial neighboring block’] is a spatial neighboring CTB of the current CTB, and the initial block split structure is of the spatial neighboring CTB of the current CTB [Lim: Fig. 2, 6-7 show adjacent blocks of the current target block; para. 0072, 0077-0078 ‘the reconstructed spatial neighboring block’].
Lim does not disclose explicitly the following claim limitations (emphasis added):
wherein the previously decoded CTB is a spatial neighboring CTB of the current CTB, and the initial block split structure is of the spatial neighboring CTB of the current CTB.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
wherein the previously decoded CTB is a spatial neighboring CTB [Lee: Fig. 7
para. 0096, 0112, 0113, 0121, 0122, 0324: ‘previously reconstructed via encoding and/or decoding] of the current CTB, and the initial block split structure is of the spatial neighboring CTB of the current CTB [para. 0096, 0314; 0324].
Lim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Lim and Lee as motivation to include flags in the headers in accordance with the video standard.



The method of claim 1, wherein the initial block split structure of the previously decoded CTB is stored in a history-based buffer [Lim: Fig. 2: memory 240; para. 0060-0061, 0072, 0132: ‘coded pictures stored in the decoded picture buffer (DPB); Lee: para. 0181, 0206].

Regarding claim 4, Lim in view of Lee meets the claim limitations as follows: 
The method of claim 1, wherein the previously decoded CTB is a temporal neighboring CTB [Lim: para. 0077, 0078, 0115: ‘a temporally neighboring block’; Lee: para. 0122, 0123, 0314, 0543] of the current CTB, and the initial block split structure is of the temporal neighboring CTB of the current CTB.


Regarding claim 5, Lim in view of Lee meets the claim limitations as follows: 
The method of claim 1, wherein the initial block split structure is one of a plurality of block split structures included in the high level header [Lim: Fig. 2: ‘Header information’ to Predictor ‘230’; para. 0165 discloses ‘a slice header’; Lee: para. 0577: ‘The block split indicator may be encoded and/or decoded for at least one unit of SPS … , a slice header)]; and the initial block split structure is indicated by an index included in the high level header [Lim: para. 0037, 0080: the index of the reference picture’; Lee: para. 0142, 0198: Reference picture index].


The method of claim 1, wherein the determining the current block split structure further comprises: 
determining a reference block split structure based on the initial block split structure (e.g. ‘root’) [Fig. 4, 9, 10, 11 show the current block  430 has a reference block 420 whose split structure is based on the initial root 410] indicated in the reference partitioning information [See rejection of claim 1 limitation: ‘determining the current block split structure …. based on …(ii) indicated by a high level header at a level higher than a CTB’]; and 

determining the current block split structure based on the reference block split structure (i.e. ‘a previously decoded CTB’) [See rejection of claim 1 limitation: ‘determining the current block split structure …. based on …(i) of a previously decoded CTB decoded prior …’].


Regarding claim 7, Lim meets the claim limitations as follows: 
The method of claim 6, wherein the determining the reference block split structure further comprises: modifying the initial block split structure (e.g. ‘root’) to obtain the reference block split structure [Fig. 4, 9, 10, 11 show the current block  430 has a reference block 420 whose split structure is based on the initial root 410].


The method of claim 6, wherein the coding information includes a flag (i.e. a block structure prediction flag) [Fig. 5; para. 0096, 0123, 0186-0194: ‘the decoding device can obtain flag information (e.g., a block structure prediction flag) … derive the division structure of the target block based on the division structure of the at least one reference block’] indicating whether the reference block split structure is modified to obtain the current block split structure of the current CTB; and the method further includes determining whether the reference block split structure is modified to obtain the current block split structure of the current CTB based on the flag [Fig. 4, 5 shows the current block split structure based on split_flag; para. 0096, 0123, 0186].


Regarding claim 9, Lim meets the claim limitations as follows: 
The method of claim 6, wherein the current block split structure of the current CTB is the reference block split structure [Fig. 4-15; para. 0096, 0123, 0186-0194: ‘the decoding device can obtain flag information (e.g., a block structure prediction flag) … derive the division structure of the target block based on the division structure of the at least one reference block’].


Regarding claim 10, Lim meets the claim limitations as follows:
[Fig. 4-15; para. 0096, 0123, 0186-0194: ‘the decoding device can obtain flag information (e.g., a block structure prediction flag) … derive the division structure of the target block based on the division structure of the at least one reference block’].



Regarding claim 11, all claim limitations are set forth as claim 1 in the apparatus form and rejected as per discussion for claim 1.

Regarding claim 12, all claim limitations are set forth as claim 2 in the apparatus form and rejected as per discussion for claim 2.

Regarding claim 13, all claim limitations are set forth as claim 3 in the apparatus form and rejected as per discussion for claim 3.

Regarding claim 14, all claim limitations are set forth as claim 4 in the apparatus form and rejected as per discussion for claim 4.

Regarding claim 15, all claim limitations are set forth as claim 5 in the apparatus form and rejected as per discussion for claim 5.

Regarding claim 16, all claim limitations are set forth as claim 6 in the apparatus form and rejected as per discussion for claim 6.

Regarding claim 17, all claim limitations are set forth as claim 7 in the apparatus form and rejected as per discussion for claim 7.

Regarding claim 18, all claim limitations are set forth as claim 8 in the apparatus form and rejected as per discussion for claim 8.

Regarding claim 19, all claim limitations are set forth as claim 10 in the apparatus form and rejected as per discussion for claim 10.


Regarding claim 20, all claim limitations are set forth as claim 1 in the non-transitory computer-readable storage medium form and rejected as per discussion for claim 1.





Conclusion

See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488